Citation Nr: 0612424	
Decision Date: 05/01/06    Archive Date: 05/15/06	

DOCKET NO.  03-04 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for benign positional 
vertigo.

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder. 

3.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant, the appellant's wife, and J. G.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.

This case comes before the Board of Veterans Appeals (Board) 
on appeal of October 2001 and October 2004 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.


FINDINGS OF FACT

1.  Benign positional vertigo is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of some incident or incidents of the veteran's 
period of active military service.

2.  The veteran's service-connected post-traumatic stress 
disorder is currently manifested by disturbance of motivation 
and mood, and difficulty in establishing and maintaining 
effective social relationships.  

3.  The veteran currently exhibits no more than a Level III 
hearing in both his right and left years.


CONCLUSIONS OF LAW

1.  Benign positional vertigo was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §1110 
(West 2002); 38 C.F.R. §3.303 (2005).

2.  An evaluation of 50 percent, but no higher, for post-
traumatic stress disorder is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic 
Code 9411 (2005).

3.  The criteria for an increased (compensable) evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Dingess, supra; Pelegrini, 
supra.

In correspondence of May and June 2004, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claims for service connection 
and an increased rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence 
pertaining to his claims.

The veteran and his representative were also provided with a 
copy of the appealed rating decisions, as well as December 
2002 and December 2004 Statements of the Case (SOC) and May 
2003, December 2004 and September 2005 Supplemental 
Statements of the Case (SSOC).  These documents provided him 
with notice of the law and governing regulations, including 
the rating criteria for establishing increased ratings, as 
well as the reasons for the determinations made regarding the 
veteran's claims.  By way of these documents, they were also 
specifically informed of the cumulative evidence already 
provided to VA, or obtained by VA on the veteran's behalf.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  In other words, a reasonable person 
could be expected to understand from the notice provided what 
was needed with regard to his claims.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds No. 05-7157 
(Fed. Cir. April 5, 2006).  Moreover, a team leader from the 
Vet Center accompanied the veteran to his Board hearing, 
evidencing that the appellant had actual knowledge of the 
evidence needed to substantiate the claim for an increased 
rating for PTSD.  Accordingly, there is no further duty to 
notify, and no prejudice to the veteran exists by deciding 
the claims.  See Dingess v. Nicholson, No. 01-1917 (U.S. Vet. 
App. March 3, 2006.)

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as postservice 
medical records, examination reports, and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating for hearing loss and service connection for 
vertigo, any question as to an appropriate effective date 
and/or evaluation to be assigned is rendered moot.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


Factual Background

A service clinical record dated in mid October 1944 reveals 
that the veteran was seen at that time for a moderately 
severe concussion, with rupture of both eardrums, reportedly 
the result of an enemy grenade a few days earlier.

At the time of a service separation examination in December 
1945, there was 
noted a history of a wound to both ears, resulting in a 
concussion, followed by 3 1/2 months of hospitalization.  On 
physical examination at the time of separation, the veteran's 
ears were within normal limits.  No pertinent diagnosis was 
noted.

In a report of private medical examination dated in August 
1948, there were noted complaints of weakness and loss of 
balance, as well as right leg discomfort, and tenderness in 
the left testicle and thigh.  The pertinent diagnoses noted 
were healed shrapnel wound; healed exploratory wound; and 
postoperative scars in the left inguinal region and thigh 
secondary to an undescended testicle operation.

At the time of a VA medical examination in November 1948, the 
veteran voiced no complaints of dizziness or loss of balance.  
On VA ear, nose and throat examination in November 1959, the 
veteran gave a history of a concussion from a German hand 
grenade which ruptured both of his eardrums.  On physical 
examination, the veteran's left tympanic membrane was 
thickened and dull.  Further examination showed no evidence 
of any perforation of the right eardrum, though there was 
some thickening.  No pertinent diagnosis was noted.

During the course of a VA outpatient ear, nose, and throat 
consultation in June 1978, the veteran voiced no complaints 
of dizziness or loss of balance.

At the time of a VA medical examination in September 1979, 
the veteran gave a history of concussion injuries from an 
enemy hand grenade which damaged both of his eardrums.  On 
physical examination, both external auditory canals were 
within normal limits, as were both tympanic membranes.  No 
pertinent diagnosis was noted.

During a period of private hospitalization for an unrelated 
medical problem in January 1991, the veteran denied any 
problems with dizzy spells or "blacking out."

At the time of a VA audiometric examination in December 1997, 
the veteran complained of diminished hearing, as well as 
intermittent bilateral tinnitus.  However, he denied any 
problems with ear pain, drainage, infection or dizziness.

During the course of VA outpatient treatment in October 1999, 
the veteran stated that, at times, in the morning, when 
arising, his head felt "a little weird."  However, he denied 
both lightheadedness and dizziness.

At the time of VA outpatient treatment in December 1999, the 
veteran complained of dizziness which was exacerbated by 
changes in head position.  Reportedly, the veteran felt 
lightheaded, unsteady, and "rocky" when looking upward, 
though there was no sensation of spinning.  When further 
questioned, the veteran denied any dizziness when walking.  
Similarly denied were problems with diplopia, slurred speech, 
blindness or weakness.  Reportedly, the veteran's symptoms of 
dizziness had begun two months earlier.  The clinical 
assessment was of a patient with dizziness and 
lightheadedness with positional changes of the head.

VA outpatient treatment records covering the period from 
February to September 2000 show treatment during that time 
for dizziness and/or vertigo.  In an entry of September 2000, 
it was noted that the veteran had first presented with 
vertigo towards the end of 1999.  At that time, the veteran 
reportedly experienced a "room spinning" sensation both with 
flexion of his hips and extension of his neck, and when 
arising from a supine position.  The veteran's episodes of 
vertigo lasted from 5 to 10 seconds, and occurred reliably 
with the aforementioned actions.  After three months, only 
arising from a supine position induced the veteran's vertigo.

When further questioned, the veteran stated that he had had a 
pacemaker inserted in 1998.  However, the pacemaker had 
always been found to be functioning well.  The veteran 
additionally reported a history of concussive injury to both 
ears during World War II.  Reportedly, the veteran had 
recently undergone carotid ultrasound testing which showed no 
hemodynamically significant lesion.

On physical examination, a vertiginous episode was elicited 
by having the veteran lie supine for one to two minutes and 
then sit up.  This episode lasted about five seconds, and was 
reproducible.  No nystagmus was evident during the episodes, 
and could not be elicited by either horizontal or vertical 
gaze.  The clinical assessment was of a veteran with what was 
most likely benign vertigo related to changing position of 
the head.  Noted at the time of evaluation was that it was 
unclear whether elements of the veteran's past medical 
history could be associated with his vertigo.

VA outpatient treatment records covering the period from 
September to November 2000 show treatment during that time 
for various psychiatric problems.  In an entry of September 
2000, the veteran complained of a depressed mood since losing 
his job the previous week.  The veteran was animated and loud 
while narrating how angry he typically became, and in 
describing his inability to control his anger.  The clinical 
assessment was of a veteran presenting with depressed mood, 
irritability, and anger, which had pervaded most of his life.  
The pertinent diagnoses noted were history of substance 
abuse, in remission, rule out post-traumatic stress disorder, 
and rule out adjustment disorder with depressed mood.

In an entry of October 2000, it was noted that the veteran 
was being seen for "high intensity treatment" of anger and 
interpersonal problems related to post-traumatic stress 
disorder.  The pertinent diagnosis noted was post-traumatic 
stress disorder, Vietnam War related, with a current Global 
Assessment of Functioning Score of 40, and a highest Global 
Assessment of Functioning Score over the past year of 55.

On VA audiometric examination in December 2000, the veteran 
complained of a loss of hearing in both ears since an 
inservice grenade attack in 1944.  Audiometric examination 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:

HERTZ
1000
2000
3000
4000
Avg.
RIGHT
50
50
55
75
58
LEFT
50
55
55
70
58

Speech discrimination ability in both the right and left ears 
was 88 percent.  The pertinent diagnoses noted was hearing 
within normal limits through 500 Hertz followed by mild to 
severe sensorineural hearing loss in the right ear; and 
hearing within normal limits through 500 Hertz followed by 
mild to profound sensorineural hearing loss in the left ear.

On VA otologic examination in January 2001, the veteran gave 
a history of "new onset" vertigo.  Reportedly, the veteran's 
problems with vertigo had begun one year earlier.  According 
to the veteran, he had kept a chronology of his dizzy spells 
since December 1999, at which time he experienced his first 
episode.  Typically, the veteran's vertiginous episodes 
lasted from seconds to perhaps one minute, and resolved 
within several minutes.  Reportedly, the veteran had 
undergone several studies, including ultrasound, computerized 
axial tomography, cardiac evaluations, and a thyroid 
evaluation in order to see if there were any metabolic or 
cardiovascular reasons for his episodes.  The veteran had 
also seen a neurologist for his vertiginous problems.  The 
consensus of all of these opinions was, apparently, that the 
veteran suffered from benign positional vertigo.  When 
questioned by the examiner, the veteran indicated that he had 
not experienced any problems with dizziness or balance while 
in the military.  In fact, the veteran had experienced no 
vertiginous problems before 1999.  When asked why he thought 
his current vertiginous episodes were in some way related to 
his military experiences, the veteran informed the examiner 
that, while in service, he was exposed to a grenade 
concussion.  When questioned as to whether he had experienced 
any particular "balance" symptomatology at the time of the 
grenade concussion, the veteran said he had not.  The 
clinical assessment was benign positional vertigo.  

According to the examiner, this was the diagnosis most 
consistent with the veteran's reported symptomatology.  It 
was explained to the veteran that for him to experience 
benign positional vertigo some 50 years after his military 
service was not "in any way usual."  Rather, for his benign 
positional vertigo to be attributed to his injuries in 
service, they would have to have occurred fairly close to the 
eliciting event.  According to the examiner, he was unable to 
find any other facts to support the veteran's claim of 
service connection for benign positional vertigo.

During the course of an RO hearing in April 2003, the veteran 
and his wife offered testimony regarding the issues currently 
on appeal.

On VA psychiatric examination in July 2004, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  This review of the records, when taken in 
conjunction with the veteran's own statements, indicated that 
the veteran had been involved in combat during World War II, 
and was a recipient of the Purple Heart Medal.  Regarding the 
veteran's psychiatric symptomatology, the veteran stated that 
he was most disturbed by sleep problems.  Also noted were 
problems with combat-related nightmares and flashbacks.  
According to the veteran, he had recently been markedly more 
irritable, which he attributed to his sleep disturbance and 
nightmares.  The veteran additionally endorsed ongoing 
avoidance of thoughts, people, places and activities which 
reminded him of his combat experiences.

When questioned regarding his employment, the veteran stated 
that he was currently retired.  According to the veteran, he 
volunteered three mornings a week helping senior citizens 
with various tax-related problems.  The veteran's social life 
consisted primarily of visiting his children and various 
other individuals who lived on the West Coast.  According to 
the veteran, he had positive and supportive social 
relationships with his children.  The one area of the 
veteran's life which appeared to be most significantly 
impacted by the symptoms of post-traumatic stress disorder 
was his marriage.  In this regard, he stated that he and his 
wife had a "contentious" relationship, which is to say, they 
argued a lot.

On mental status examination, the veteran was well oriented 
in all spheres.  His self-reported mood was "even," his 
affect was within normal limits, and his mood was congruent.  
The veteran's speech rate, rhythm, volume and tone were also 
within normal limits.  During the course of the examination, 
the veteran became markedly tearful when discussing his 
previous combat and trauma experiences.  He was, however, 
friendly and cooperative, and appropriate throughout the 
course of the evaluation.  The veteran denied suicidal and 
homicidal ideation, and likewise denied any history of 
hallucinations, delusions, or other psychotic processes.  His 
thought processes were logical, coherent and goal directed, 
and both insight and judgment appeared to be closely intact.  

The pertinent diagnosis noted was chronic, mild to moderate 
post-traumatic stress disorder, with a Global Assessment of 
Functioning Score of 58.  According to the examiner, the 
veteran's symptoms tended to predominantly focus on sleep 
disturbance, flashbacks, and nightmares.  However, it was 
noteworthy that he also experienced intermittent episodes of 
irritability which appeared to have the most pronounced 
negative impact on his marital relationship.  Noted at the 
time of examination was that the veteran continued to 
maintain an active lifestyle, though he did experience 
certain difficulties in interacting with others.

On VA neurologic evaluation in late June 2004, the veteran 
gave a history of positional vertigo which had begun abruptly 
four years earlier.  According to the veteran, this vertigo 
consisted of "spinning" which typically began immediately 
after he changed position (that is, from upright to lying 
down or lying down to upright).  Reportedly, the veteran had 
experienced episodic vertigo, which caused difficulty in 
ambulation.  However, his vertigo had not worsened.  On 
physical examination, there was no evidence of any nystagmus, 
and the examiner was unable to induce either vertigo or 
nystagmus.  The clinical impression was of benign paroxysmal 
positioning vertigo, with no evidence of vascular 
insufficiency.  According to the examiner, the veteran's 
difficulties with walking were most likely due to a loss of 
proprioceptive input, which could localize to the peripheral 
nerves or posterior columns of the spinal cord.

On VA otologic examination in July 2004, the veteran gave a 
history of a "blast injury" in October 1944, which resulted 
in complete hearing loss for approximately three days, as 
well as bilateral tympanic membrane perforations.  According 
to the veteran, his perforations had healed well without 
complications.

When further questioned, the veteran indicated that, up until 
December 1999, he had experienced no vertigo or balance 
abnormalities.  However, in December 1999 and extending up to 
September 2000, the veteran had developed problems with 
benign paroxysmal positional vertigo.  Evaluations had 
reportedly excluded problems with a retrocochlear tumor or 
vascular insufficiency.  By September 2000, the veteran and 
his wife had discovered that a particular bed position 
eliminated his vertigo, with the result that he had slept on 
an incline ever since.  According to the veteran, he 
experienced no further vertigo since that time.  However, he 
continued to suffer certain balance abnormalities.  

On physical examination, no Hallpike maneuver was done due to 
complaints of neck pain.  The Romberg test was positive, with 
the veteran swaying wildly with his eyes closed, though he 
was markedly stable with eyes open.  The clinical impression 
was of no active benign paroxysmal positioning vertigo since 
September 2000.  Further noted was that there was no 
association between the veteran's inactive benign paroxysmal 
positioning vertigo and his current hearing loss.  According 
to the examiner, the veteran experienced balance 
abnormalities with a positive Romberg test only with closed 
eyes.  In his opinion, it was as likely as not that the 
veteran's imbalance was related to neurologic problems of 
posterior column disease and not directly related to the 
veteran's noise induced hearing loss.  

On VA audiometric examination in August 2004, pure tone air 
conduction threshold 


levels, in decibels, were as follows:

HERTZ
1000
2000
3000
4000
Avg.
RIGHT
45
50
55
65
54
LEFT
45
50
55
65
54

Speech recognition ability was 88 percent for both the right 
ear and left ears.  The pertinent diagnosis was mild sloping 
to profound sensorineural hearing loss above 500 Hertz in the 
right ear and mild sloping to severe sensorineural hearing 
loss above 500 Hertz in the left ear.

Vet Center treatment records received in August 2004 show 
treatment at that time for various psychiatric problems.  
Reportedly, the veteran experienced symptoms of recurrent and 
intrusive recollections of World War II, as well as problems 
with nightmares.  According to the veteran, he often felt 
"trapped."  The pertinent diagnosis noted was severe and 
chronic post-traumatic stress disorder.

In a rating decision of October 2004, the RO granted service 
connection (and a 30 percent evaluation) for post-traumatic 
stress disorder, effective from June 1, 2004.

Received in December 2004 were VA outpatient treatment 
records covering the period from February to November 2004, 
showing treatment during that time for hearing loss and 
vertigo.  In an entry of September 2004, it was noted that 
the veteran had developed positional vertigo in December 
1999.  Reportedly, a previous workup had been unremarkable.  
According to the veteran, his vertigo lasted from five to 15 
seconds.  Also noted was that the veteran had not had a 
problem with vertigo since he started sleeping upright.  
However, he continued to voice complaints of "losing his 
balance."  According to the veteran, his problem of 
"imbalance" had been going on for at least 10 years.  The 
clinical assessment was of benign paroxysmal positional 
vertigo under good control, but with a longstanding sensation 
of imbalance, which was somewhat worse with eyes closed.  
According to the examiner, the veteran's gait and other 
factors suggested a midline cerebellar problem with 
truncal/lower extremity ataxia consistent with a long history 
of alcohol use.  There was no nystagmus noted on examination, 
although vestibular difficulties could be attributed to the 
veteran's problems.  Suspected at the time was that the 
veteran was suffering from an alcohol-related cerebellar 
degeneration.

In correspondence from a Vet Center Readjustment Counseling 
Therapist dated in late March 2005, it was once again noted 
that the veteran suffered from "chronic and severe" post-
traumatic stress disorder.  Reportedly, the veteran suffered 
from flashbacks, nightmares, sleep problems, severe 
irritability, anxiousness, hypervigilance, psychological and 
physiological reactions to things that reminded him of World 
War II, poor concentration, social isolation, and detachment 
from others.  

During the course of an RO hearing in April 2005, the veteran 
offered testimony regarding the severity of his service-
connected post-traumatic stress disorder.

Received in September 2005 were VA outpatient treatment 
records covering the period from March 2001 to June 2005, 
showing treatment during that time for vertigo, hearing loss, 
and post-traumatic stress disorder.  In an entry of January 
2004, the veteran denied any recent problems with vertiginous 
attacks.

In an entry of late November 2004, it was noted that the 
veteran was pleasant though talkative, with an agenda of 
facts he wished to communicate.  His speech was mildly 
pressured, but he established appropriate eye contact.  At 
the time of examination, the veteran denied depression, 
though his mood was "blah."  The veteran's affect was full in 
range and appropriate to content.  He voiced a moderate 
amount of anger at the VA system for losing his records, as 
well as at the delay of his receipt of military decorations.  
Noted at the time of evaluation was that the veteran met the 
criteria for post-traumatic stress disorder.

On outpatient VA neurologic evaluation in April 2005, it was 
noted that, during a previous visit, a significant component 
of the veteran's unsteadiness was felt to be related to 
cerebellar dysfunction, which itself was felt to be most 
likely related to excess alcohol use.  Noted at the time of 
evaluation was that the veteran's difficulties with walking 
were likely not due to cerebellar disease, inasmuch as he had 
no ataxia and pursuit eye movements were normal and smooth.  
The examiner noted this strongly argued against cerebellar 
dysfunction.  The veteran did, however, exhibit reduced 
proprioception, which, it was felt, might represent 
peripheral neuropathy or dorsal column disease.

Received in January 2006 were Vet Center records covering the 
period from June 2004 to October 2005, showing treatment 
during that time for post-traumatic stress disorder.

Additionally received in January 2006 were VA outpatient 
treatment records covering the period from November 2004 to 
January 2006, showing treatment during that time for vertigo, 
as well as certain psychiatric problems.

In an entry of September 2005, the veteran's spouse reported 
his increasing problems with irritability and anger, as well 
as increased isolation.  However, the veteran was without 
suicidal or homicidal ideation, and likewise showed no 
evidence of any florid psychotic symptoms.

During the course of VA outpatient treatment in October 2005, 
the veteran reported memories of his time in Italy, stating 
that he often experienced flashbacks of certain inservice 
incidents.  The veteran was well oriented, and able to engage 
in abstract thinking, with a well developed sense of right 
and wrong.  Noted at the time was that the veteran was 
without psychotic thinking and either suicidal or homicidal 
ideation.

During the course of VA outpatient treatment in the December 
2005, it was noted that the veteran was being seen for 
continued treatment of his post-traumatic stress disorder.  
Reportedly, the veteran continued to experience intrusive 
memories and flashbacks, as well as some irritability and 
rage.  However, there was no evidence of either suicidal or 
homicidal ideation.  The veteran's appetite was "OK," and his 
mood was numbing to angry.  Affect was appropriate to mood, 
and the veteran was cognitively intact.

During the course of a videoconference hearing before the 
undersigned Veterans Law Judge in April 2006, the veteran and 
his counselor offered testimony regarding the nature and 
etiology of his claimed benign positional vertigo, and the 
current severity of his service-connected post-traumatic 
stress disorder and hearing loss.  His counselor noted the 
veteran's current Global Assessment of Function score was 38.

Analysis

Service Connection

The veteran in this case seeks service connection for benign 
positional vertigo.  In pertinent part, it is contended that 
the veteran's current problems with vertigo are the result of 
an incident in service, at which time the veteran sustained a 
concussion courtesy of a German hand grenade.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, where the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. §3.303 (2005).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of the disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In the present case, a review the record discloses that, in 
October 1944, while in service, the veteran sustained a 
concussion as the result of an attack with a hand grenade.  
While at the time of that incident, the veteran apparently 
sustained perforations of both eardrums, there is no 
indication that, at that time, or any time thereafter, the 
veteran suffered vertiginous episodes.  In fact, at the time 
of a service separation examination in December 1945, an 
examination of the veteran's ears (including the inner ear 
balance mechanism) was within normal limits, and no pertinent 
diagnosis was noted.

The Board acknowledges that, on private examination in August 
1948, the veteran complained of a "loss of balance," as well 
as some weakness.  However, that examination yielded no 
clinical findings relevant to the veteran's inner ear or 
cerebellar function.  Nor was a pertinent diagnosis noted.  
Not until December 1999, more than 50 years following the 
veteran's discharge for service, was there evidence of 
arguably chronic dizziness and/or lightheadedness.

The Board notes that, at the time of a VA otologic 
examination in January 2001, the veteran denied problems with 
chronic dizziness and/or vertigo, either in service, or, for 
that matter, prior to 1999.  According to the examiner, the 
veteran suffered from benign positional vertigo, a diagnosis 
considered "most consistent" with his reported 
symptomatology.  Significantly, in the opinion of the 
examiner, for the veteran's benign positional vertigo to be 
attributed to his inservice injury, it would have to have 
occurred "fairly close" to the eliciting event.  As is clear 
from the above, that is not the scenario in this case.

Based on the aforementioned, the Board finds the 
preponderance of the evidence fails to associate the 
veteran's benign positional vertigo, first persuasively 
documented many years following service discharge, with any 
incident or incidents of his period of active military 
service.  Accordingly, service connection for that disability 
must be denied.


Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Post Traumatic Stress Disorder  

As regards the veteran's claim for an increased evaluation 
for service-connected post-traumatic stress disorder, the 
Board notes that service connection and an initial 30 percent 
evaluation for that disability were made effective June 1, 
2004, the date of receipt of the veteran's claim for service 
connection.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
it was held that evidence to be considered in the appeal of 
an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal.

Pursuant to applicable law and regulation, a 30 percent 
evaluation contemplates the presence of occupational and 
social impairment, with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and/or mild memory loss 
(such as forgetting names, directions or recent events).

A 50 percent evaluation for service-connected post-traumatic 
stress disorder contemplates the presence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances in motivation and mood; and/or 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In the present case, at the time of a VA psychiatric 
examination in June 2004, the veteran indicated that he was 
most disturbed by "sleep problems."  While it is true that, 
when questioned, the veteran indicated that he was no longer 
employed, his "unemployment" was due to retirement, and not 
the result of any particular disability or disabilities.  

On mental status examination, the veteran was well oriented, 
with an "even" mood, and an affect which was within normal 
limits.  His mood was congruent, and the rate, rhythm, 
volume, and tone of his speech were within normal limits.  
While at times during the examination, the veteran became 
tearful, he was for the most part friendly, cooperative, and 
appropriate throughout the evaluation.  He denied suicidal 
and homicidal ideations, and likewise denied any history of 
hallucinations, delusions or other psychotic processes.  His 
thought processes were logical, coherent, and goal directed, 
and both insight and judgment were described as "closely 
intact."  The pertinent diagnosis was "mild to moderate" 
post-traumatic stress disorder, with a Global Assessment of 
Functioning Score of 58, indicating moderate difficulty in 
social and occupational functioning.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition (DSM IV).  

The Board observes that, during the course of VA outpatient 
treatment in November 2004, the veteran was pleasant though 
talkative, with an agenda of facts he wished to communicate.  
While his speech was mildly pressured, the veteran 
established appropriate eye contact, and denied problems with 
depression.  At the time of evaluation, his affect was both 
full in range and appropriate to content.  Significantly, as 
recently as December 2005, the veteran has been described as 
exhibiting an appropriate affect and intact cognition.  
However, the evidence of record also reveals complaints of 
irritability, rage, and conflicts with his wife and 
grandchildren.  

Resolving all doubt in favor of the veteran, the Board finds 
that the veteran's symptomatology more nearly approximates 
the criteria for a 50 percent rating, and has done so since 
the inception of the claim.  Thus, an increased rating of 50 
percent is warranted.

The Board does not find that an evaluation in excess of 50 
percent is warranted for any period during the course of the 
appeal, however.  Notwithstanding the assertion of a Vet 
Center therapist that the veteran's post-traumatic stress 
disorder was "chronic and severe," with a current Global 
Assessment of Functioning score of 38, the objective findings 
do not reveal symptomatology which more nearly approximates 
the 70 percent criteria.  The veteran has denied suicidal 
ideation, and there is no indication of obsessional rituals 
which interfere with routine activities, illogical, obscure 
or irrelevant speech, near-continuous panic or depression, 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances or 
an inability to establish and maintain effective 
relationships.  The veteran currently volunteers giving tax 
information to seniors a few days a week during tax season.  
Moreover, while he may have difficulty with his 
relationships, an inability to establish or maintain such is 
not shown.  Further, while the veteran has reported 
irritability and rage, the veteran has denied periods of 
violence. 

Based on such findings, the Board is of the opinion that the 
50 percent evaluation being assigned is appropriate, and that 
a rating in excess of that is not supported by a 
preponderance of the evidence.

Hearing Loss

Turning to the issue of an increased (compensable) evaluation 
for service-connected bilateral hearing loss, the Board notes 
that evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hertz.  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the Rating Schedule establishes 
11 auditory acuity levels designated Level I for essentially 
normal acuity through Level XI for profound deafness.  38 
C.F.R. §§4.85, 4.86, Diagnostic Code 6100 (2005).

In the present case, on VA audiometric examination in 
December 2000, the veteran exhibited Level III hearing in 
both his right and left ears.  See 38 C.F.R. § 4.85, Tables 
VI and VII.  Such findings are consistent with the 
noncompensable evaluation presently in affect.  While on 
recent audiometric examination in August 2004, the veteran 
exhibited Level II hearing in both his right and left ears, 
those findings are likewise commensurate with no more than a 
noncompensable evaluation.  Id.  Under the circumstances, and 
absent demonstrated clinical evidence of a more severe 
hearing loss, the noncompensable evaluation currently in 
effect for the veteran's service-connected bilateral hearing 
loss is appropriate, and an increased rating is not 
warranted.  38 C.F.R. §4.85, Diagnostic Code 6100 (2005).

The Board has considered the provisions of 38 C.F.R. §4.86 
(2005).  However, the record does not reflect that the 
veteran has an exceptional pattern of hearing impairment as 
defined by that regulation.  Specifically, the veteran does 
not have pure tone thresholds of 55 decibels or more in each 
of the four frequencies 1000, 2000, 3000, and 4000 Hertz, nor 
does the record show pure tone thresholds of 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
Thus, those regulatory provisions are not for application.

In reaching the above determinations, the Board has given due 
consideration to the veteran's testimony, and the testimony 
of others offered on his behalf.  However, as the 
preponderance of the evidence is against the veteran's claim 
for service connection for vertigo, for an increased rating 
for hearing loss, and for a rating in excess of 50 percent 
for PTSD, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).   


ORDER

Service connection for benign positional vertigo is denied.

An evaluation of 50 percent for post-traumatic stress 
disorder is granted, subject to the regulations applicable to 
the payment of monetary benefits.

An increased (compensable) evaluation for bilateral defective 
hearing is denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


